Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Group and/or Art Unit location of your application in the PTO has changed. All correspondence regarding this application should be directed to Examiner Lori Mattison in Group Art Unit 1619.

Claim Status
Applicant’s claim amendments and arguments in the response filed 28 February 2022 are acknowledged. 
Claims 1, 2, 4, 7, 9-21, 23 & 24 are pending.
Claims 3, 5, 6, 8, 22 & 25 are cancelled. 
Claims 1, 2, 4, 15-17, 23 & 24 are amended. 
Claims 20 & 21 are withdrawn. 
Claims 1, 2, 4, 7, 9-19, 23 & 24 are under consideration.

New & Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 4, 7, 9-19, 23 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the long-chain oil comprises at least one of C14-C24 fatty acid mono, di or tri-esters of glycerol or mixtures thereof”, and the claim also recites “a long-chain oil that is comprised substantially of glyceryl mono-linoleate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The analysis is the same for claims 2 & 4.
Claims 7, 9-19, 23 & 24 are ultimately rejected under 35 USC 112(b) because they ultimately depend from either indefinite claim 1 or 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 9-19, 23 & 24 stand rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2003/0077297 A1; previously cited) for the reasons of record in office action mailed 30 November 2021.
*Note claims 1 and 2 are interpreted as “comprising glyceryl mono-lineate” based upon the table present in paragraph [0117] of the specification.

Chen et al. teaches a pharmaceutical formulation, comprising:  (a) an active agent having a first fraction and a second fraction, wherein the first fraction is comprised of a plurality of solid particles; and  (b) a pharmaceutically acceptable vehicle comprising at least one compound selected from the group consisting of a hydrophilic surfactant, a lipophilic surfactant, a triglyceride and a solubilizers, wherein the first fraction of the active agent is suspended in the vehicle and the second fraction of the active agent is solubilized in the vehicle, said first fraction representing about 5 wt. % to about 80 wt. % of the active agent and said second fraction representing about 20 wt. % to about 95 wt. % of the active agent [claim 1]. The formulation is administered orally [0015].  The active agents can be progesterone and estradiol alone or in combination [0051, Claim 53 and examples 37-48].  The amount of progesterone in the examples is 50 mg, 75 mg and 100 mg; estradiol in an amount of 1 mg and 2 mg [examples 37-48].   Using HLB values as a rough guide, hydrophilic surfactants are generally considered to be those compounds having an HLB value greater than about 10, as well as anionic, cationic, or zwitterionic compounds for which the HLB scale is not generally applicable. Similarly, lipophilic surfactants are compounds having an HLB value less than about 10 [0125; addresses claim 7]. Surfactants include polyethoxylated fatty acids such polyethylene glycol oils including PEG-32 stearate [0130], PEG fatty acid diesters [0131], polyethylene fatty acid and di-ester mixtures [0133-0134], polyethylene glycol glycerol fatty acid esters [0135 and 0136], Alcohol-oil transesterification [0137] including Cremophor RH 40 or PEG-40 hydrogenated castor oil , PEG-6 corn oil (Labrafil M 2125 CS; i.e. Linoleoyl Polyoxyl-6 glycerides; HLB = 9; emphasis added), PEG-6 almond oil (Labrafil M 1966 CS), PEG-6 apricot kernel oil (Labrafil(R) M 1944 CS), PEG-6 olive oil (Labrafil M 1980 CS), PEG-6 peanut oil (Labrafil(R) M 1969 CS), PEG-6 hydrogenated palm kernel oil (Labrafil M 2130 BS), PEG-6 palm kernel oil (Labrafil M 2130 CS), PEG-6 triolein (Labrafil) M 2735 CS), PEG-8 corn oil (Labrafil(R) WL 2609 BS) [0138]. The antioxidant can include α-tocopherol and butylated hydroxytoluene [examples 1 and 39]. Additional mono- and diglycerides include glyceryl monostearate, glyceryl monooleate, glyceryl mono-myristate, glyceryl mono-palmitate, glyceryl dioleate, glyceryl palmitic/stearic [table 9].  Chen teaches inclusion of Maisine 35-1 (i.e. glyceryl monolinoleate) as a lipophilic surfactant for inclusion in their invention and in Example 1 teaches glyceryl monolinoleate and Lutrol 68 (i.e. a surfactant) in a 100:100 ratio (i.e. 50:50 ratio) and in Example 42 teaches a formulation having progesterone, glyceryl monolinoleate and Lutrol 68 (i.e. a surfactant) in a 100:1 ratio (i.e. about 99:1; [0335] & [0360]). More broadly, Chen teaches the composition of their invention comprises at least one lipophilic surfactant and teaches Labrafil M 2125 CS/ linoleoyl Polyoxyl-6 glycerides lipophilic surfactant with an HLB =4 (Chen’s claim 111; Table 5; [0138] & [0139]). Solubilizers agents include ethanol, polyethylene glycol, and propylene glycol [0203]. Example 37-44, demonstrates a composition comprising progesterone is a sole active agent [examples 37-44]. Examples 45-47 demonstrates a composition having two active ingredients progesterone and estradiol [examples 45-47]. Chen’s Figure 10 compares the Dissolution of Progesterone from Capsule Dosage Forms from example 37 and Prometrium. The present invention is addressing to et al. demonstrates in a composition 75 mg progesterone, 500 mg Maisine 35-1 and 5 mg Lutrol 68 (non-ionic surfactant; example 42).   Chen teaches the vehicle of the present formulations and systems is comprised of at least one compound selected from the group consisting of a hydrophilic Surfactant, a lipophilic Surfactant, a triglyceride, and a solubilizer. Such compounds provide the formulations and Systems with any of several advantageous characteristics, including, but not limited to, (1) an increased amount of solubilized active agent available for immediate release, (2) improved physical and/or chemical stability of the active agent and/or formulation, (3) enhanced influx of the active agent at the site of absorption by inhibition of the efflux pump, and (4) enhanced transport of the active agent across membranes (e.g., cell membranes; [0119]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


            Chen et al. does not teach about 25 mg to 400 mg  or about 30 mg to about 150 mg progesterone, about 0.05 mg to 2.00 mg of estradiol, progesterone in an amount of 100 mg and estradiol 1 mg [claims 1-2, 4, 14, and 23], wherein the solubilizing agent and surfactant are present in the composition in a weight ratio of about 50:50 to about 99:1 or 60:40 to about 99:1 [claims 1-2, 4, 9], wherein the long chain oil is glyceryl mono-linoleate and surfactant is polyoxyl-40 hydrogenated castor oil [claims 5 and 22], wherein the pharmaceutical composition upon oral administration exhibits increased bioavailability when compared with reference composition- 1 or 2 [claims 3 and 4], wherein the composition provides increased progesterone bioavailability compared with reference composition-1 or 2 in a fed state or a fasted state [claims 15-16], wherein when the composition is stored for 6 months at 40°C/ 75% relative humidity 
            A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a stable pharmaceutical composition suitable for oral administration comprising progesterone and/or estradiol, a surfactant (PEG-32 stearate or polyoxyl-40 hydrogenated castor oil), solubilizing agent (glyceryl mono-linoleate), antioxidant (α-tocopherol & butylated hydroxytoluene), co-solvent (ethanol) because Chen et al. taught an oral composition comprising progesterone and/or estradiol, PEG-32 stearate, glyceryl mono-linoleate, α-tocopherol and ethanol. Motivation to use the compositions of Chen et al. would have resulted from the fact that Chen et al. taught a composition using progesterone and/or estradiol in combination with several non-ionic surfactants, lipophilic surfactants, solvents and antioxidants. Further, motivation would have resulted from Chen et al. since the references discloses known surfactants that are considered safe to be incorporate with active agents such as progesterone and estradiol to improve bioavailability of hydrophobic active agents. The state of art establishes that the instantly claimed components are used in combination to improve the bioavailability of active ingredients including progesterone and/or estradiol, thus it would have been obvious to arrive at the instantly claimed composition from the teachings of Chen et al. 
            In regards to the limitation wherein about 25 mg to 400 mg or about 30 mg to about 150 mg progesterone, about 0.05 mg to 2.00 mg of estradiol, progesterone in an amount of 100 mg et al. would have resulted from the fact that Chen et al. establishes that 50 mg, 75 mg and 100 mg progesterone and 1 mg and 2 mg estradiol are safe and acceptable therapeutic amounts to be included in an oral composition. Thus, the skilled artisan would have been motivated to use the instantly claimed amounts in an oral composition containing progesterone and/or estradiol as taught by Chen et al. 
            In regards to the limitations wherein the solubilizing agent and surfactant are present in the composition in a weight ratio of about 50:50 to about 99:1 or 60:40 to about 99:1 as recited claims 1, 2, 4, and 9. Chen et al. demonstrates in a composition 75 mg progesterone, 500 mg Maisine 35-1 (i.e. i.e. glyceryl mono-linoleate) and 5 mg Lutrol 68 (non-ionic surfactant; Cremophor RH 40) is a non-ionic surfactant).  The ratio of 500 mg Maisine 35-1 and 5 mg Lutrol 68 is 100:1 (i.e. about 99:1). The skilled artisan would have been motivated to use the ratio disclosed by Chen et al. since it overlaps with the instantly claimed ratio providing for an oral composition that is stable and improves bioavailability.
            In regards to the limitation wherein the long chain oil is glyceryl mono-linoleate and surfactant is polyoxyl-40 hydrogenated castor oil. Chen et al. taught an oral composition comprising progesterone and/or estradiol, and a pharmaceutically acceptable vehicle comprising at least one compound selected from the group consisting of a hydrophilic surfactant, a lipophilic surfactant, a triglyceride and a solubilizers. Chen et al. taught several acceptable surfactants that include glyceryl mono-linoleate and polyethylene 40 hydrogenated castor oil. Motivation to use the specific surfactant and solubilizing agents as claimed would have resulted from Chen et al. et al. discloses that such surfactants and solubilizing agents are suitable to be combine in an oral composition. 
            In regards to the limitation wherein the pharmaceutical composition upon oral administration exhibits bioequivalence to reference composition-1, and increased bioavailability when compared with reference composition-2, wherein the composition provides increased progesterone bioavailability compared with reference composition- 2 in a fed state or a fasted state and wherein not less than 80% of the progesterone is released after about 45 minutes as determined using USP Apparatus III at 15 dips per minute (dpm) in 3% SLS in 0.1 N HCl dissolution media at 37°C  as recited in claims 4, 15, 16 and 19]. Chen et al. taught an oral composition comprising progesterone and/or estradiol, and a pharmaceutically acceptable vehicle comprising at least one compound selected from the group consisting of a hydrophilic surfactant, a lipophilic surfactant, a triglyceride and a solubilizers. Chen et al. oral compositions is directed to improving bioavailability of the active agents, and reduced impact of food on drug absorption. Chen compares Example 37 (progesterone formulation) to commercially available Prometrium.  Figure 10 of Chen et al. demonstrates that example 37 dissolution of progesterone is at about 80% after 45 minutes and dissolution of progesterone for Prometrium is at about 3% both compositions having the same amount of progesterone. Thus, the oral compositions of Chen et al. demonstrates to have an improved bioavailability over the commercial composition Prometrium and the progesterone release as claimed. 
In regards to the limitation wherein the composition is stored for 6 months at 40°C/ 75% relative humidity (RH), the level of (17-alpha)-pregn-4-ene-3,20-dione in the composition is less than about 0.2% (w/w) and wherein the co-solvent is present in an amount sufficient to inhibit phase separation for at least 24 hours when stored at 25±2°C  and 60±5% relative humidity (RH) et al. taught an oral composition comprising progesterone and/or estradiol, and a pharmaceutically acceptable vehicle comprising at least one compound selected from the group consisting of a hydrophilic surfactant, a lipophilic surfactant, a triglyceride and a solubilizers. The vehicle system of Chen et al. is directed to (1) an increased amount of solubilized active agent available for immediate release, (2) improved physical and/or chemical stability of the active agent and/or formulation, (3) enhanced influx of the active agent at the site of absorption by inhibition of the efflux pump, and (4) enhanced transport of the active agent across membranes (e.g., cell membranes).  The skilled artisan would have found motivation to use the teachings of Chen et al. to arrive at the instantly claimed compositions properties because Chen et al. oral compositions addressed current disadvantage of oral formulation containing progesterone and/or estradiol by stabilizing the formulation with a solvent system that includes surfactants, and solubilizing agents. In addition, Chen et al. recognizes the need to stabilized oral composition and provides a solution to the problem by designing a vehicle system that addresses the instability.
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chen et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.

Response to Arguments
Applicant argues Chen does not teach the recited invention because Chen’s disclosure “is simply too vague and too vast” (emphasis original; reply, pg. 10).  Applicant argues there is 
This is not persuasive. The Examiner is not persuaded that the number of potential combinations is so great that the conclusion of obviousness is called into question. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) ("[D]isclos[ing] a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.").  In the instant case, Chen et al. recognizes the need to stabilized oral composition for active agents which include progesterone and/or estradiol and provides a solution to the problem by designing a vehicle system that addresses the instability. Chen teaches glyceryl mono-linoleate to be a preferred triglyceride which is a lipophilic surfactant and exemplifies it in the vehicle systems of Examples 1, 2 & 42 ([0189]; [0190]; [0192]; [0330] & [0360]). Chen teaches Labrafil M2125CS (i.e. PEG-6 corn oil/ linoleoyl polyoxyl-6 glycerides) to be a preferred lipophilic surfactant with an HLB =4 and more broadly teaches their inventive vehicle comprises at least one lipophilic surfactant (Chen’s claim 111; Table 5; [0138] & [0139]).
. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). In the instant case. Chen teaches glyceryl mono-linoleate to be a preferred triglyceride for inclusion in their invention and also teaches Labrafil M2125CS (i.e. PEG-6 corn oil/ linoleoyl polyoxyl-6 glycerides) to be a preferred lipophilic surfactant for inclusion in their invention.
	
Applicant argues their invention has unexpected stability in that Compositions 1-29 were stored for 180 days and no precipitation of estradiol was visually observed (reply, pg. 12).  Applicant argues no phase separation was present for their inventive compositions of Examples 13 & 14 (reply, pg. 13). Applicant argues this could not predicted from Chen’s teachings because Chen teaches suspensions of micronized progesterone in Examples 37-47 (reply, pg. 13).
This is not persuasive. The claims are generic to the form of the stable pharmaceutical composition and do not recite a form such as solution, dispersion or emulsion. Applicant is arguing unrecited features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 

Applicant presents the dissolution profiles of Compositions 30 and 31 of their invention which comprise glyceryl mono-linoleate as the solubilizer, DL-alpha tocopherol as the anti-oxidant, and PEG 40 or 60 hydrogenated castor oil or linoleoyl polyoxyl-6 glyceride as the surfactants (reply, pg. 14-16). Inventive Composition 30 contains the optional co-solvent, ethanol, while Inventive Composition 31 does not contain ethanol. Applicant compares the dissolution of their Compositions 30 and 31 to that of the commercially available BIJUVA (1 mg estradiol and 100 mg progesterone) capsule product (reply, pg. 14-16).  Applicant argues their inventive product demonstrates faster dissolution (reply, pg. 14). Applicant further argues their inventive composition showed higher amounts of soluble progesterone over time, when compared to BIJUVA (reply, pg. 16 & 17).
This is not persuasive. Claims 1, 2 and 4 are generic to optional antioxidants and optional co-solvents. The claims do not recite specific amounts glyceryl mono-lineoleate, the surfactant comprising a long chain oil, anti-oxidant or the co-solvent.  However, Compositions 30 and 31 are two compositions using specific species of reagents is singular amounts. The evidence is not In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983)." (MPEP § 2145). Also, Applicant did not compare their claimed subject matter with the closest prior art, which is Chen.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original; See MPEP 716.02(e)). This is important because Chen is also directed to stable products, teaches progesterone and/or estradiol as suitable active agents, teaches and exemplifies inclusion of glyceryl mono-linoleate as a preferred triglyceride which is a lipophilic surfactant and teaches Labrafil M2125CS (i.e. PEG-6 corn oil/ linoleoyl polyoxyl-6 glycerides) to be a preferred lipophilic surfactant with an HLB =4  (Examples 1, 2 & 42; [0138] & [0139]; [0189]; [0190]; [0192]; [0330] & [0360]; Chen’s claim 111; Table 5). Chen teaches inclusion of ethanol as a solubilizer, tocopherol/Vitamin E as an oil soluble vitamin that functions as a surfactant, and Cremophor RH40/PEG-40 hydrogenated castor oil as a hydrophilic surfactant.  Thereby, Chen’s composition reasonably has fast dissolution and higher amounts of soluble progesterone over time because Chen’s composition comprises the recited reagents, in the recited ratio, and is in the same field of endeavor (i.e. stable pharmaceutical compositions for oral administration). Mere In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).

Applicant argues their claimed invention showed surprising and unexpected results with regard to the impurity profile, which could not have been predicted from the prior art disclosure (reply, pg. 17-18).  Impurity-M (i.e. (l7a)-pregn-4-ene-3,20-dione) is a problem in the commercially-available BIJVVA® (1 mg estradiol and 100 mg progesterone) capsule product (reply, pg. 17-18). Impurity-M was present in an amount of less than about 0.2% (w/w) subsequent to storage for 6 months at 40°C/ 75% relative humidity (RH) in Applicant’s inventive products present in Tables 19 & 20 of the specification (i.e. Compositions 30 & 31; reply, pg. 17-18).
This is not persuasive. Independent claims 1, 2 & 4 do not recite any limitations pertaining to Impurity-M/(l7a)-pregn-4-ene-3,20-dione). Further, claims 1, 2 and 4 are generic to optional antioxidants and optional co-solvents. The claims do not recite specific amounts glyceryl mono-lineoleate, the surfactant comprising a long chain oil, anti-oxidant or the co-solvent.  However, Compositions 30 and 31 are two compositions using specific species of reagents in singular amounts. The evidence is not commensurate in scope with the claims. "[T]he evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983)." (MPEP § 2145). Also, Applicant did not compare their claimed subject matter with the closest prior art, which is Chen.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original; See MPEP 716.02(e)). This is important because Chen is also directed to stable products, teaches progesterone and/or estradiol as suitable active agents, teaches and exemplifies inclusion of glyceryl mono-linoleate as a preferred triglyceride which is a lipophilic surfactant and teaches Labrafil M2125CS (i.e. PEG-6 corn oil/ linoleoyl polyoxyl-6 glycerides) to be a preferred lipophilic surfactant with an HLB =4  (Examples 1, 2 & 42; [0138] & [0139]; [0189]; [0190]; [0192]; [0330] & [0360]; Chen’s claim 111; Table 5). Chen teaches inclusion of ethanol as a solubilizer, tocopherol/Vitamin E as an oil soluble vitamin that functions as a surfactant, and Cremophor RH40/PEG-40 hydrogenated castor oil as a hydrophilic surfactant.  Thereby, Chen’s composition reasonably has an Impurity M profile that was less than about 0.2% (w/w) as measured by HPLC after being stored for 6 months at 40°C/ 75% relative humidity (RH) because Chen’s composition comprises the recited reagents, in the recited ratio, and is in the same field of endeavor (i.e. stable pharmaceutical compositions for oral administration). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Further, Chen expresses a concern about degradation teaches uncharacterized degradation is disadvantageous, discusses use of enzyme inhibitors to stop degradation in the gastrointestinal tract and use of water-free compositions to reduce chemical degradation ([0005], [0007] & [0213]).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LORI K MATTISON/Examiner, Art Unit 1619         

/NICOLE P BABSON/Primary Examiner, Art Unit 1619